Per Curiam.
Elizabeth Marie Barnson Karnazes was admitted to practice by this Court in 1981. Karnazes was subsequently admitted in California in 1985, where she most recently maintained an office for the practice of law.
By order dated May 14, 2014, the Supreme Court of California disbarred respondent upon the recommendation of the State Bar Court of California.* Following an evidentiary hearing, the Bar Court had found Karnazes culpable of seven charged ethical violations including the failure to maintain proper records, pursuing interests adverse to her client and serious breaches of the rules pertaining to her maintenance of trust accounts (see Matter of Karnazes, 2014 WL 232500 [Cal Bar Ct, Jan. 2, 2014, Case No. 10-O-00334]). The Bar Court determined that Karnazes had, among other misconduct, misappropriated funds belonging to a client — her adult son— pursued interests adverse to that client and sought an agreement with the client to not cooperate in the investigation of her misconduct.
The Committee on Professional Standards now moves to impose discipline upon Karnazes pursuant to the rules of this Court (see Rules of App Div, 3d Dept [22 NYCRR] § 806.19 [a], [c]). Karnazes has responded by declaration with enclosures sworn to December 15, 2014.
We grant the Committee’s motion and further conclude that, under the circumstances presented and in the interest of justice, respondent should be disbarred in this state (see Matter of Escalante, 127 AD3d 37, 44 [1st Dept 2015]; Matter of Plimpton, 120 AD3d 1486, 1487 [2014]; Matter of Kelleher, 95 AD3d 1649 [2012]; Matter of Breen, 76 AD3d 770, 770-771 [2010]; Matter of Oswald, 46 AD3d 1327, 1328 [2007]; Matter of Sullivan, 43 AD3d 1270, 1270-1271 [2007]; Matter of Kahn, 37 AD3d 949, 950 [2007]).
*1170McCarthy, J.P., Egan Jr., Rose and Clark, JJ., concur. Ordered that the motion of the Committee on Professional Standards is granted; and it is further ordered that Elizabeth Marie Barnson Karnazes is disbarred and her name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that Elizabeth Marie Barnson Karnazes is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and Karnazes is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that Elizabeth Marie Barnson Karnazes shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).

 It is noted that this Court has previously censured Karnazes (76 AD3d 1138 [2010]), following her public reproval by the Supreme Court of California. The California discipline in that instance was predicated upon Karnazes’ trespass conviction arising from a shoplifting incident.